Houghton, J.: .
The plaintiff is the owner of a farm the house and outbuildings on which had been insured for some years from loss against fire by the defendant, through the agency of George H. Rus'seTl or George H. Russell & Son. The policy had been in the custody of a mortgagee, and expired on May 15, 1908. A year previous to that time the agency of Russell & 'Son was revoked and Rose & Kiernan were appointed agents of the defendant in their stead. About the sixth of May, apparently of their own motion, Russell &.Son applied to Rose & Kiernan for a policy continuing the insurance upon plain- . tiff’s buildings for another three years and a policy was delivered to them. On the agents reporting the issuance of the policy to the defendant they were, instructed to withdraw the policy as the company had ceased insuring farm property, and before the fifteenth of May, when it was to take effect, on demand Russell & Son returned it to them-
*409The Bussells' testified that they informed the plaintiff on the thirteenth of May that the defendant had ceased to write policies on farm property and that they were no longer agents of the defendant, and that they were unable to procure-, a policy in the defendant company on his buildings and that they were endeavoring to obtain other insurance for him, having no company of their own which would insure farm property, and that before any company would insure he must make certain alterations and improvements to his buildings.
The plaintiff denies that they told him that their agency in behalf of the defendant had been revoked or that the defendant would not issue a policy on his buildings, but admits that the only conversation he had with them was on the thirteenth day of May and that they then told him that he must make certain alterations and improvements before they could obtain insurance by any company, which alterations he immediately made.
As the plaintiff claims on the fifteenth of May, and as the Bus-sells testify on the sixth of May when they received the policy which was subsequently recalled, they sent to the plaintiff a bill for the premium, describing this defendant as the company issuing the policy and its number, and stating that it had been delivered by them to the mortgagee. Such premium was not paid, the plaintiff testifying that credit was given, therefor.
The Bussells procured no other insurance and the plaintiff appears to have paid no further attention to the matter until the 12th of July, 1908, when some of the buildings were burned. He personally notified Bussell & Son and was informed that there was no policy of insurance. He furnished- proofs of loss to the defendant, however, and brought this action upon the policy which the defendant had instructed their agents to withdraw and which had been withdrawn prior to the day of its taking effect.
On the trial the plaintiff conceded that the policy had not been actually delivered and on motion of the defendant the trial court ruled that under the pleadings and proof the plaintiff was not entitled to recover on an oral contract of insurance nor for damages for failure to issue a policy of insurance upon a valid contract therefor.
The theory upon which the plaintiff has recovered is that the *410defendant is estopped from denying that it issued the policy in question because Russell & Son were their former agents and had been accustomed without solicitation to renew policies about expiring upon plaintiff’s property, and that the plaintiff had no notice of the revocation.of their agency and was entitled to rely upon their repre-' sentation that a policy had been issued and delivered to the mortgagee, and that the policy which was issued could not be legally canceled or. recalled even before it took effect without notice to him.
We are of opinion the plaintiff cannot recover on such theory. He was not entitled to notice of withdrawal of the policy from the hands of Russell & Son before it went into effect on May fifteenth. The defendant did not cancel the policy. It simply withdrew it or recalled it before it became operative. Such a withdrawal was not a cancellation within the meaning of .the law requiring notice to the-insured. If the plaintiff had requested Russell & 'Son -to issue a policy iú behalf of defendant in place of the one about expiring, and they, notwithstanding-the revocation of the agency of which the plaintiff had no notice', had assented to the proposition there might be some ground for the claim that the defendant was estopped or that a good oral contract for insurance had been made. But the plaintiff made no request' to them to issue a policy. They took it upon themselves to solicit for the plaintiff a policy in the defendant’s company from its authorized agents.
A policy of insurance is not a valid. obligation until delivered, and confessedly the policy in question was never delivered to the plaintiff himself. If Russell & Son were still agents of the defendant as to the plaintiff because he had had no notice of the revocation of their former agency, delivery of the policy to them was not delivery to the plaintiff. The only way in which it Can be said that the policy was delivered at all is to assume that they were agents of the plaintiff. If they were such agents to accept delivery, they were mere brokers acting for' him and the plaintiff is chargeable with their knowledge 'that the policy was recalled and redelivered to the defendant before it became operative. (I Keller v. Hartford Fire Ins. Co., 24 Misc. Rep. 136.) Aside, therefore, from the express stipulation, of the plaintiff made on the trial that there was no delivery there was never any delivery of the policy issued by the defendant. If Russell & Son had been actually agents of the *411defendant their statement that the policy had been delivered to the mortgagee would doubtless be deemed delivery though they had not delivered it to him. But not in fact being agents their declaration that it was so delivered is not binding on. the defendant. If there be any doubt, however, as to this proposition the preponderance of evidence is that the plaintiff was informed that they were no longer agents of defendant and the judgment should be reversed on that ground.
Any question as to the right of the plaintiff to recover on an oral contract of insurance was expressly eliminated on the trial.
If these views be correct it follows that the judgment and order must be reversed, with costs, and a new trial granted.
All concurred, except Smith, P. J., dissenting, in memorandum.